UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


MILTON N. WARD III,                 )
                                    )
               Plaintiff,           )
                                    )
            v.                      )                 Civ. Action No. 13-1411 (ESH)
                                    )
STEPHEN VOGEL,                      )
                                    )
               Defendant.           )
___________________________________ )


                                  MEMORANDUM OPINION

       Plaintiff, proceeding pro se and in forma pauperis, sues Stephen Vogel, a former officer

of the District of Columbia Metropolitan Police Department (MPD), under 42 U.S.C. § 1983. He

claims that Vogel searched his automobile while investigating a traffic accident in violation of

the Fourth Amendment’s proscription against unreasonable searches and seizures. (See Compl.

[Dkt. # 4].)

       A claim under § 1983 is properly brought against the individual wrongdoer in his

personal capacity. See Hafer v. Melo, 502 U.S. 21, 25 (1991) (“Personal-capacity suits . . . seek

to impose individual liability upon a government officer for actions taken under color of state

law.”); Brown v. Wilhelm, 819 F. Supp. 2d 41, 43 (D.D.C. 2011) (§ 1983 claims “are cognizable

against the individual in his or her personal capacity only”) (citing Ashcroft v. Iqbal, 129 S. Ct.
1937, 1948 (2009); Simpkins v. District of Columbia Gov't, 108 F.3d 366, 369 (D.C. Cir. 1997)).

To render a judgment against a defendant in a § 1983 case, the Court must obtain personal

jurisdiction. Hence, “[w]ithout valid service of summons or a waiver of service, the Court

cannot establish proper venue and personal jurisdiction over the defendants, and the case may
not proceed.” Pollard v. District of Columbia, 285 F.R.D. 125, 127 (D.D.C. 2012) (quoting

Mann v. Castiel, 729 F. Supp. 2d 191, 196 (D.D.C. 2010)).

          The record shows that since January 6, 2014, the court officers have made efforts to serve

Vogel with process at the addresses plaintiff has provided and at a last known address submitted

in camera by MPD’s General Counsel. On August 8, 2014, the Court was notified that the

Marshals Service has made four attempts to serve defendant at the last known address without

success.1 Hence, the Court has no choice but to dismiss this case without prejudice. A separate

Order accompanies this Memorandum Opinion.




                                                       /s/ Ellen Segal Huvelle
                                                       _______________________
                                                       ELLEN SEGAL HUVELLE
                                                       United States District Judge

DATE: August 20, 2014




1
    The return of service will be filed with defendant’s address information redacted.

                                                   2